—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered December 2, 1993, convicting him of two counts of assault in the second degree, unlawful imprisonment in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that a mistrial was necessary because the prosecutor asked on cross-examination if he had threatened the complaining witness during a recess in her testimony. The prosecutor had a good faith basis for asking the question and the testimony was admissible on the ground that it had “some tendency to prove a consciousness of guilt” (People v Griffin, 126 AD2d 743, 744; People v Whaley, 144 AD2d 510; People v King, 175 AD2d 266).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Broadus, 129 AD2d 997; see also, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837) or without merit. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.